FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 07-50107
                Plaintiff-Appellee,                D.C. No.
               v.                             CR-06-02713-JAH
JUVENILE MALE,                               Southern District of
             Defendant-Appellant.                 California,
                                                  San Diego

                                                  ORDER

                     Filed January 13, 2009

   Before: Marsha S. Berzon and Sandra S. Ikuta, Circuit
  Judges, and James K. Singleton,* Senior District Judge.


                             ORDER

  The Appellee’s petition for rehearing is DENIED. The
Appellant’s petition for rehearing is GRANTED. The panel’s
opinion, published at 528 F.3d 1146, is VACATED.




   *The Honorable James K. Singleton, United States District Judge for
the District of Alaska, sitting by designation.

                                 461
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.